                        UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF TENNESSEE


A. J.J. T., et al.
                                  Plaintiff,
v.                                                    Case No.: 3:15−cv−01073

United States of America
                                  Defendant,

                               ENTRY OF JUDGMENT

        Judgment is hereby entered for purposes of Rule 58(a) and/or Rule 79(a) of the
Federal Rules of Civil Procedure on 1/28/2020 re [152].


                                                                          Kirk L. Davies
                                                         s/ Alia D. Morgan, Deputy Clerk




Case 3:15-cv-01073 Document 153 Filed 01/28/20 Page 1 of 1 PageID #: 3121
